 


109 HR 1997 IH: To amend the Harmonized Tariff Schedule of the United States to clarify the article description relating to certain monochrome glass envelopes, and for other purposes.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1997 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Manzullo introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Harmonized Tariff Schedule of the United States to clarify the article description relating to certain monochrome glass envelopes, and for other purposes. 
 
 
1.Certain monochrome glass envelopes 
(a)Amendment to subheading 7011.20.40 of HTSUSThe article description of subheading 7011.20.40 of the Harmonized Tariff Schedule of the United States is amended to read as follows: Monochrome glass envelopes, the foregoing certified by the importer as being for actual use in automatic data processing machine data or graphic display cathode ray tubes.  
(b)Conforming amendments(1) Subheading 7011.20.40 of the Harmonized Tariff Schedule of the United States, as amended by subsection (a), is redesignated as subheading 7011.20.45. 
(2)Subheading 7011.20.80 of such Schedule is redesignated as subheading 7011.20.85. 
(3)Subchapter II of chapter 99 of such Schedule is amended by striking heading 9902.70.01. 
(c)Staged rate reductionsAny staged rate reduction of a rate of duty proclaimed by the President before the date of the enactment of this Act, that— 
(1)would take effect on or after such date of enactment; and 
(2)would, but for the amendment made by subsection (b)(2), apply to subheading 7011.20.80 of the Harmonized Tariff Schedule of the United States, applies to the corresponding rate of duty set forth in subheading 7011.20.85 of such Schedule (as added by subsection (b)(2)). 
 
